Citation Nr: 1216260	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for malaria.

2.  Whether new and material evidence has been received to reopen the claim of service connection for bladder cancer.

[The issues of whether the Veteran's Social Security income should be excluded as countable income for purposes of payment of nonservice-connected Department of Veterans Affairs (VA) pension benefits and entitlement to a waiver of recovery of an overpayment of VA pension benefits calculated in the amount of $3,184.00 are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the VA Regional Office (RO) located in Waco, Texas, which denied service connection for malaria and bladder cancer on the basis that new and material evidence had not been received to reopen the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to the issues of service connection for malaria and bladder cancer, the Board notes that the RO, in a December 2008 rating determination, denied service connection for both disorders on the basis that new and material evidence had not been received to reopen the claims.  

On a VA Form 9, received in January 2009, which served as the basis for the Veteran's substantive appeal with regard to the issue of whether the increased social security income received from December 2004 was countable income for VA disability purposes, the Veteran also indicated that he was so sick in Vietnam with malaria that he was hospitalized.  He indicated that his malaria and bladder cancer were caused by his being exposed to Agent Orange while in Vietnam.  

The Board finds that the Veteran's statements constitute a notice of disagreement with regard to the December 2008 denial relating to the issues of service connection for bladder cancer and malaria.  A statement of the case has not been issued concerning these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of service connection for malaria and bladder cancer, to include whether new and material evidence has been received to reopen the previously denied claims.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


